Name: Commission Regulation (EC) No 1929/96 of 7 October 1996 amending Regulation (EC) No 1713/95 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Agreements on free trade between the Community and the Baltic States and providing for reimbursement of import duties charged between 1 July and 30 September 1996
 Type: Regulation
 Subject Matter: EU finance;  Europe;  tariff policy;  processed agricultural produce
 Date Published: nan

 8 . 10 . 96 EN Official Journal of the European Communities No L 254/29 COMMISSION REGULATION (EC) No 1929/96 of 7 October 1996 amending Regulation (EC) No 1713/95 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Agreements on free trade between the Community and the Baltic States and providing for reimbursement of import duties charged between 1 July and 30 September 1996 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, period 1 October to 31 December 1996 should be expli ­ citly indicated; whereas these quantities inlcude the dif ­ ference between 25 % of the old annual quantities and 25 % of the new ones and also the quantities carried over from the third quarter, whereas the quantities carried over are however restricted to those for which licences were not issued and also to a maximum of 25 % of the old annual quantity for the products concerned; Whereas the duty rate reduction of 80 % instead of 60 % applies from 1 July 1996; whereas it is accordingly neces ­ sary to reimburse operators for imports made on the basis of licences issued during the third quarter of the year, whereas, however, reimbursement must be limited to 25 % of the old annual quantities; whereas it is therefore necessary to set a coefficient for products for which licences for more than 25 % of the old annual quantity were issued; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 granting certain concessions in the form of Community tariff quotas for certain agricultural products and adjusting on a unilateral and temporary basis certain agricultural concessions provided for in the Agreements on free trade with Estonia, Latvia and Lithu ­ ania in line with the Agreement on Agriculture concluded in the Uruguay Round of multilateral trade negotia ­ tions ('), and in particular Article 5 thereof, Whereas Regulation (EC) No 1926/96 adjusts on a uni ­ lateral and temporary basis the agricultural concessions in the Agreements on free trade concluded between the European Communities and their Member States of the one part and the Republics of Estonia, Latvia and Lithu ­ ania of the other, whereas these adjustments apply to the period running from 1 July 1996 until the interim addi ­ tional protocols to these Agreements at present being negotiated enter into force; HAS ADOPTED THIS REGULATION: Whereas Commission Regulation (EC) No 1713/95 (2), as amended by Regulation (EC) No 1891 /96 (3), sets rules for application to milk and milk products of the arrange ­ ments laid down in these Agreements; whereas it should be amended in line with the provisions on milk products adopted by Regulation (EC) No 1926/96; Article 1 Regulation (EC) No 1713/95 is amended as follows: 1 . the wording of Article 2 is replaced by: 'From 1 July 1996 the quantities indicated in Annex I shall be staggered over the year as follows:  25 % in the period 1 July to 30 September,  25 % in the period 1 October to 31 December,  25 % in the period 1 January to 31 March,  25 % in the period 1 April to 30 June. The quantities available for the period 1 October to 31 December 1996 shall however be as indicated in Annex la'; 2 . Annex I is replaced by Annex I to this Regulation ; Whereas because of a delay in adopting Regulation (EC) No 1926/96 licences for the third quarter of 1996 were issued on the basis of the old annual quantites; whereas the quantities available for that quarter included quanti ­ ties carried over from the previous quarter, whereas the new annual quantities are set for the 12 month period from 1 July, whereas the quantities available for the (') See page 1 of this Official Journal . I1) OJ No L 163, 14. 7. 1995, p. 5. 3 OJ No L 249, 1 . 10 . 1996, p. 33. No L 254/30 EN Official Journal of the European Communities 8 . 10 . 96 3 . Annex II to this Regulation is added as Annex la . Article 2 Operators who imported products on the basis of licences issued for the period 1 July to 30 September 1996 shall on request be reimbursed the difference between 60 and 80 % of the customs duty on presentation of the import lience and declaration of entry for free circulation . Reim ­ bursement shall however be restricted to the quantities imported subject to the coefficient shown in Annex III. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1996 . For the Commission Franz FISCHLER Member of the Commission A N N E X I A N N E X I A . P R O D U C T S O R IG IN A T IN G IN E S T O N IA D ut y ra te re du ct io n of 80 % fr om 1 Ju ly 19 96 8 . 10 . 96 | EN I Official Journal of the European Communities No L 254/31 C N co de D es cr ip tio n (') D ut y ap pl ic ab le (% of M FN )( 2) A nn ua l qu an tit y F ro m 1 .7 .1 9 9 6 to 30 .6 . 19 97 (to nn es ) F ro m 1 .7 .1 9 9 7 to 30 .6 . 19 98 (to nn es ) F ro m 1 .7 .1 9 9 8 to 30 .6 .1 99 9 (to nn es ) F ro m 1. 7. 19 99 to 3 0 .6 .2 0 0 0 (to nn es ) F ro m 1. 7 .2 00 0 (to nn es ) 04 02 10 19 04 02 21 19 Sk im m ed -m ilk po w de r W ho le -m ilk po w de r 20 3 15 0 3 30 0 3 45 0 3 60 0 3 75 0 04 05 10 11 04 05 10 19 B ut te r 20 1 57 5 1 65 0 1 72 5 1 80 0 1 87 5 04 06 C he es es 20 84 0 88 0 92 0 96 0 1 0 0 0 B . P R O D U C T S O R IG IN A T IN G IN L A T V IA D ut y ra te re du ct io n of 80 % fr om 1 Ju ly 19 96 C N co de D es cr ip tio n (') D ut y ap pl ic ab le (% of M FN )( 2) A nn ua l qu an tit y F ro m 1 .7 . 19 96 to 3 0 .6 .1 9 9 7 (to nn es ) F ro m 1. 7 .1 99 7 to 30 .6 .1 99 8 (to nn es ) F ro m 1. 7. 19 98 to 3 0 .6 . 19 99 (to nn es ) F ro m 1. 7 . 19 99 to 30 .6 .2 00 0 (to nn es ) F ro m 1. 7 .2 00 0 (to nn es ) 04 02 10 19 04 02 21 19 Sk im m ed -m ilk po w de r W ho le -m ilk po w de r 20 2 62 5 2 75 0 2 87 5 3 00 0 3 12 5 ex 04 02 29 M ilk or cr ea m ot he r th an in po w de r, co nt ai ni ng ad de d su ga r 20 21 0 22 0 23 0 24 0 25 0 04 05 10 B ut te r 20 1 40 5 99 0 1 03 5 1 08 0 1 12 5 04 06 C he es es 20 1 26 0 1 32 0 1 38 0 1 4 4 0 1 50 0 C . P R O D U C T S O R IG IN A T IN G IN L IT H U A N IA D ut y ra te re du ct io n of 80 % fr om 1 Ju ly 19 96 \ A nn ua l qu an tit y C N co de D es cr ip tio n (') D ut y ap pl ic ab le (% of M FN )( 2) F ro m 1. 7 . 1 99 6 to 30 .6 . 1 9 97 (to nn es ) F ro m 1. 7 . 19 97 to 30 .6 . 19 98 (to nn es ) F ro m 1 .7 .1 9 9 8 to 30 .6 . 19 99 (to nn es ) F ro m 1. 7. 19 99 to 30 .6 .2 00 0 (to nn es ) F ro m 1. 7 .2 00 0 (to nn es ) 0 4 0 2 10 19 04 02 21 19 Sk im m ed -m ilk po w de r W ho le -m ilk po w de r 20 3 67 5 3 85 0 4 02 5 4 20 0 4 37 5 04 02 99 1 1 M ilk or cr ea m , co nd en se d, co nt ai ni ng ad de d su ga r 20 22 0 24 0 26 0 28 0 30 0 0 4 0 5 10 U 04 05 10 19 B ut te r 20 1 26 0 1 32 0 1 38 0 1 4 4 0 1 50 0 04 06 C he es es 20 1 4 7 0 1 54 0 1 61 0 1 68 0 1 75 0 (') No tw ith sta nd in g th e ru les fo rt he in ter pr eta tio n of th e co m bi ne d no m en cla tu re ,t he pr od uc td es cr ip tio n is to be co ns id er ed as ha vin g no mo re th an in di ca tiv e va lue ,e lig ib ili ty fo rp re fe re nt ial tre atm en tb ein g de ter m in ed by th e co ve rag e of th e CN co de .W he re ex CN co de s are in di ca ted eli gi bi lit y is to be de ter m in ed by re fe re nc e to th e CN co de an d de sc rip tio n tak en to ge th er . (2) W he re an M FN m in im um du ty ex ist s th e ap pl ic ab le m in im um du ty is th e M FN m in im um du ty m ul tip lie d by th e pe rc en ta ge in di ca te d in th is co lu m n. ' No L 254/32 1 EN I Official Journal of the European Communities 8 . 10 . 96 A N N E X II A N N E X la Q ua nt iti es av ai la bl e fo r pe ri od 1 O ct ob er to 31 D ec em be r 19 96 Co un try E st on ia L at vi a L it hu an ia C N C od e 0 4 0 2 10 19 0 4 0 2 21 19 04 05 10 11 04 05 10 19 B ut te r 04 06 C he es es 0 4 0 2 10 19 0 4 0 2 21 19 ex 0 4 0 2 29 04 05 10 B ut te r 04 06 C he es es 04 02 10 19 0 4 0 2 21 19 04 02 99 1 1 0 4 0 5 10 11 0 4 0 5 10 19 B ut te r 04 06 90 C he es es Q ua nt ity av ail ab le (to nn es ) 1 26 2, 5 60 0 42 0 1 23 7, 79 2 10 5 49 0 63 0 1 42 5, 41 5 11 0 35 5 56 0' A N N E X II I C oe ff ic ie nt to be ap pl ie d to vo lu m es of im po rte d pr od uc ts fo r w hi ch re im bu rs em en t of cu st om s du ty is so ug ht un de r A rti cl e 2 8 . 10 . 96 I EN I Official Journal of the European Communities No L 254/33 C ou nt ry Re pu bl ic of Es to ni a Re pu bl ic of La tv ia R ep ub lic of Li th ua ni a C N co de s 04 02 10 19 0 4 0 2 21 19 0 4 0 5 10 11 04 05 10 19 B ut te r 04 06 90 C he es es 04 02 10 19 0 4 0 2 21 19 0 4 0 5 10 11 0 4 0 5 10 19 B ut te r 0 4 0 6 10 04 06 90 21 04 06 90 23 0 4 0 2 29 99 04 02 10 19 04 02 21 19 0 4 0 5 10 11 0 4 0 5 10 19 B ut te r 0 4 0 6 10 80 04 06 30 31 0 4 0 6 30 39 04 06 90 01 04 02 29 99 In % 84 10 0 10 0 10 0 77 ,2 10 0 10 0 10 0 10 0 95 ,9 10 0 70 10 0